UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 96-6636



WARREN L. HOLDERMAN,

                                           Petitioner - Appellant,

          versus

NORTH CAROLINA ATTORNEY GENERAL; MARK HUGHES,

                                          Respondents - Appellees.



Appeal from the United States District Court for the Middle Dis-
trict of North Carolina, at Winston-Salem. James A. Beaty, Jr.,
District Judge. (CA-93-592-6)


Submitted:   December 19, 1996         Decided:     December 31, 1996


Before ERVIN and MOTZ, Circuit Judges, and BUTZNER, Senior Circuit
Judge.

Dismissed by unpublished per curiam opinion.


Warren L. Holderman, Appellant Pro Se. Richard Norwood League,
Clarence Joe DelForge, III, OFFICE OF THE ATTORNEY GENERAL OF NORTH
CAROLINA, Raleigh, North Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant seeks to appeal the district court's order denying

relief in part on his petition filed under 28 U.S.C. § 2254 (1994),

amended by Antiterrorism and Effective Death Penalty Act of 1996,
Pub. L. No. 104-132, 110 Stat. 1214. We have reviewed the record

and the district court's opinion accepting the recommendation of

the magistrate judge and find no reversible error. Accordingly, we

deny a certificate of probable cause to appeal; to the extent that

a certificate of appealability is required, we deny such a certifi-
cate. We dismiss the appeal on the reasoning of the district court.
Holderman v. North Carolina Attorney General, No. CA-93-592-6

(M.D.N.C. Apr. 5, 1996). We deny Appellant's motion to appoint

counsel and dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the
court and argument would not aid the decisional process.




                                                         DISMISSED




                                2